Citation Nr: 0613088	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  03-32 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial increased (compensable) rating for 
corns on the left foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1968.  

This matter initially comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2002 rating 
decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania.  

In February 2002, the RO granted the claim of entitlement to 
service connection for corns on the left foot and assigned a 
noncompensable disability rating, effective May 2001.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the November 2003 Substantive Appeal, the veteran 
requested a hearing at a local VA office before a member of 
the Board.  He essentially requested a Travel Board hearing.  

By correspondence, dated in January 2004, the RO informed the 
veteran that he was placed on the list of individuals whom 
preferred to present personal testimony at a Travel Board 
hearing.  As an alternative to appearing for the Travel Board 
hearing, the veteran was afforded an opportunity to present 
personal testimony at a Video-conference Board hearing.  

In May 2004, the RO contacted the veteran to see if he was 
available to attend a Travel Board hearing that week.  He was 
told that if he could not attend the Travel Board hearing 
that he could be scheduled for a Video Conference Board 
hearing.  

In May 2004, the veteran and his representative submitted a 
correspondence requesting the RO to schedule him for a Video-
conference Board hearing.  The correspondence dated on June 
03, 2004 informed the veteran that the Video-conference 
hearing was scheduled for July 15, 2004.  

In response to the RO's notification of the scheduled Video-
conference Board hearing, by VA form letter dated in June 
2004, the veteran indicated that he declined the video-
conference hearing and preferred to wait for a future visit 
by a Board member.  Identical VA form letters, dated in 
January 2005 and June 2005, both indicate that the veteran 
declined the video-conference hearing and preferred to wait 
for a future visit by a Board member, are also associated 
with claims file.  The January and June 2005 VA form letters 
demonstrate that the veteran is requesting a Travel Board 
hearing.  

There is no indication that the veteran has withdrawn the 
hearing request, and he has indicated on three occasions that 
he prefers to present personal testimony at a Travel Board 
hearing.  In view of the expressed intent of the veteran, the 
Board concludes that this case must be returned to the agency 
of original jurisdiction to arrange for a Travel Board 
hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 
19.76, 20.703, 20.704 (2005).  

Accordingly, the case is REMANDED for the following action:

Please schedule the veteran for a Travel 
Board hearing in connection with his 
appeal.  Notify the veteran and his 
representative of the date, time and place 
of the hearing.  After the hearing is 
conducted, or in the event the veteran 
expressly withdraws his hearing request or 
fails to report for the hearing, the 
claims file should be returned to the 
Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





